DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4-6, 9, 12-14, 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey et al. (WO 2016/105437 A1) in view of Pillarisetty et al. (US 2014/0084246 A1).
Regarding claim 1, Dewey teaches a semiconductor device, comprising: 
isolation areas (p. 10 line 18: 107 and 108) above a substrate (p. 6 line 28: 101) to form a trench between the isolation areas (p. 7 line 28 & fig. 2: areas 107 and 108 define trench 105); 
a first buffer layer (p. 21 lines 17-18: 222) over the substrate, in contact with the substrate, and within the trench (fig. 4A: 222 over and contacting 101, and within trench 105); 
a second buffer layer (p. 22 line 27: 226) within the trench over the first buffer layer, in contact with the first buffer layer (fig. 4A: 226 over and contacting 222 and in trench 105);
a channel area (p. 15 line 3: nanowire 150 of material 142) above the first buffer layer, above a portion of the second buffer layer (fig. 4A: first portion of 150  above portion of 226), and without being vertically above a portion of the second buffer layer (fig. 4C: second portion of 150 not vertically above 226), wherein the channel area includes an III-V material (p. 17 line 25: 142 comprises III-V material); 
a high-k gate dielectric layer (p. 21 lines 3-9: high-k material formed on or grown from gate buffer 160) above the first buffer layer and completely around the channel area (fig. 4C: in at least one embodiment, 160 formed completely around 150 which is disposed above first buffer layer 222); 
a gate electrode (p. 21 line 11: gate electrode formed on 160) above the first buffer layer without overlapping the second buffer layer, completely around the high-k gate dielectric layer, and completely around the channel area (fig. 4C: in at least one 
the source area adjacent to a first end of the channel area (p. 15 lines 8-9: 150 suspended between source/drain junctions); and 
the drain area adjacent to a second end of the channel area that is opposite to the first end of the channel area (p. 15 lines 8-9: 150 suspended between source/drain junctions).
Dewey is silent to the channel area above a portion of the second buffer layer that are below a source area or a drain area, the source and drain areas above the second buffer layer and in contact with the second buffer layer.
Pillarisetty teaches forming source and drain areas (¶ 0042: 570, similar to junctions of Dewey) above and in contact with a second buffer layer (¶ 0020: 230, similar to 226 of Dewey), and a channel area (¶ 0038: 550, similar to 150 of Dewey) above a first buffer layer (¶ 0020 & fig. 5A: 570 above 230 and 206A, similar to 222 of Dewey), and above a portion of the second buffer layer that are below the source area or the drain area (¶ 0041 & fig. 5A: 550 laterally extends to a region which includes a portion of 230 disposed below 570).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channel of Dewey into the source/drain regions, as a means to increase the surface area between the channel region and the source/drain region, reducing parasitic resistance.

Regarding claim 4, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, wherein a surface of the substrate that contacts with the first buffer layer is a non-planar surface (Dewey, p.8 lines 1-3 & fig. 4A: surface of 101 that contacts 222 includes a v-shaped surface).

Regarding claim 5, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, wherein the channel area is of a shape selected from the group consisting of rectangular shape, a square shape, an oval shape, and a circular shape, and the trench has a width that is substantially equal to a width of the channel area (Dewy, fig. 4D among others: 150 comprises rectangular channel substantially equal in width to trench 105).

Regarding claim 6, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, wherein the channel area includes a channel selected from the group consisting of a nanowire channel, a nanoribbon channel, and a gate-all-around channel (Dewey, p. 12 lines 21 & fig. 4D).

Regarding claim 9, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, wherein the III-V material of the channel area includes a material selected from the group consisting of indium (In), phosphorus (P), gallium (Ga), and arsenic (As) (Dewey, p. 17 line 25: 142 comprises InGaAs).

Regarding claim 12, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, wherein the substrate includes a material selected from the group consisting of a high- resistivity p-type or n-type vicinal silicon material, germanium, germanium on silicon, gallium arsenide (GaAs), and a silicon-on-insulator substrate (Dewey, p. 7 lines 7-9: miscut).

Regarding claim 13, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, wherein the first buffer layer includes a material selected from the group consisting of gallium arsenide (GaAs), poly-GaAs, InP, AlAs, GaP, AlAsSb, InAlAs, and InxGai-xAs, where x is between 0 and 1 (Dewey, p. 32 lines 28-29, p. 33 lines 1-2).

Regarding claim 14, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, wherein the second buffer layer includes a material with an etch selectivity different from the III-V material in the channel area (Dewey, p. 33 line 31 through p. 34 line 2).

Regarding claim 22, Dewey teaches a computing device (Dewey, fig. 6: 600), comprising: 
a processor (604); and 
a memory device (DRAM) coupled to the processor (DRAM integrated with processor 60-4 into computing device 600), 
wherein the memory device or the processor includes a transistor (p. 46 lines 9-21: nanowire channel transistor) comprising:
isolation areas (p. 10 line 18: 107 and 108) above a substrate (p. 6 line 28: 101) to form a trench between the isolation areas (p. 7 line 28 & fig. 2: areas 107 and 108 define trench 105);
a first buffer layer (p. 21 lines 17-18: 222) over the substrate, in contact with the substrate, and within the trench (fig. 4A: 222 over and contacting 101, and within trench 105);
a second buffer layer (p. 22 line 27: 226) within the trench over the first buffer layer, in contact with the first buffer layer (fig. 4A: 226 over and contacting 222 and in trench 105);
a channel area (p. 15 line 3: nanowire 150 of material 142) above the first buffer layer, above a portion of the second buffer layer (fig. 4A: first portion of 150  above portion of 226), and without being vertically above a portion of the second buffer layer (fig. 4C: second portion of 150 not vertically above 226), wherein the channel area includes an III-V material (p. 17 line 25: 142 comprises III-V material);
a high-k gate dielectric layer (p. 21 lines 3-9: high-k material formed on or grown from gate buffer 160) above the first buffer layer and completely around the channel area (fig. 4C: in at least one embodiment, 160 formed completely around 150 which is disposed above first buffer layer 222);
a gate electrode (p. 21 line 11: gate electrode formed on 160) above the first buffer layer without overlapping the second buffer layer, completely around the high-k gate dielectric layer, and completely around the channel area (fig. 4C: in at least one embodiment, gate electrode disposed above 222 without overlapping 226, and formed completely around high-k dielectric of 160 and channel 150);
a source area adjacent to a first end of the channel area (p. 15 lines 8-9: 150 suspended between source/drain junctions); and  
a drain area adjacent to a second end of the channel area that is opposite to the first end of the channel area (p. 15 lines 8-9: 150 suspended between source/drain junctions).
Dewey is silent to the channel area above a portion of the second buffer layer that are below a source area or a drain area, the source and drain areas above the second buffer layer and in contact with the second buffer layer.
Pillarisetty teaches forming source and drain areas (¶ 0042: 570, similar to junctions of Dewey) above and in contact with a second buffer layer (¶ 0020: 230, similar to 226 of Dewey), and a channel area (¶ 0038: 550, similar to 150 of Dewey) above a first buffer layer (¶ 0020 & fig. 5A: 570 above 230 and 206A, similar to 222 of Dewey), and above a portion of the second buffer layer that are below the source area or the drain area (¶ 0041 & fig. 5A: 550 laterally extends to a region which includes a portion of 230 disposed below 570).


Regarding claim 23, Dewey in view of Pillarisetty teaches the computing device of claim 22, wherein a surface of the substrate that contacts with the first buffer layer is a non-planar surface (Dewey, p.8 lines 1-3 & fig. 4A: surface of 101 that contacts 222 includes a v-shaped surface).

Regarding claim 25, Dewey in view of Pillarisetty teaches the computing device of claim 22, wherein the computing device includes a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the processor (Dewey, p. 46 lines 28-33).

Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey in view of Pillarisetty as applied to claim 1 above, and further in view of Ando et al. (PG Pub. No. US 2019/0157386 A1).
Regarding claim 2, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, comprising source and drain regions (Dewey: source/drain junctions).
Dewey in view of Pillarisetty is silent to the semiconductor device further comprising: 
a source electrode coupled to the source area; and 
a drain electrode coupled to the drain area.

a source electrode (¶ 0069: 19) coupled to the source area (fig. 9: 19 coupled to source/drain 13); and 
a drain electrode (second 19) coupled to the drain area (fig. 9: second element 19 coupled to second source/drain 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Dewey in view of Pillarisetty with the source and drain electrodes of Ando, as a means to provide electrical contact to external circuits.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Regarding claim 10, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, comprising source and drain areas (Dewey, source/drain junctions).  Dewey in view of Pillarisetty further teaches the semiconductor device is configured as an NMOS device (Dewey, p. 39 lines 21-22).
Dewey in view of Pillarisetty is silent to wherein the source area, or the drain area includes n-type dopant.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source or drain area of Dewey in view of Pillarisetty with n-type dopant, as a means to provide source and/or drain with conductivity suitable for use in a nanosheet semiconductor device (Ando, ¶¶ 0051-0053).

Regarding claim 11, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, comprising source and drain areas (Dewey, source/drain junctions).  Dewey in view of Pillarisetty further teaches the semiconductor device is configured as an NMOS device (Dewey, p. 39 lines 21-22).
Dewey in view of Pillarisetty is silent to wherein the source area or the drain area includes a material selected from the group consisting of In, P, Ga, or As, indium gallium arsenide (InGaAs), indium arsenide (InAs), indium antimonide (InSb), indium gallium antimonide (InGaSb), indium gallium arsenide antimonide (InxGai-xAsySbi-y), indium gallium arsenide phosphide (InxGai-xAsyPi-y), indium gallium phosphide antimonide (InxGai-xPySbi-y), indium aluminum arsenide antimonide (InxAli-xAsySbi-y), indium aluminum arsenide phosphide( InxAli-xAsyPi-y), where O<x 1, Oysl, a narrow bandgap III-V material, and any combination thereof.
Ando teaches a semiconductor device including source and drain regions (¶ 0041: 13, similar to source/drain junctions of Dewey), wherein the source area, or the drain area includes InGaAs (¶ 0050: source and drain regions 13 can be indium gallium arsenide).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the source or drain area of Dewey in view of Pillarisetty with the material of Ando, as a .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey in view of Pillarisetty as applied to claim 1 above, and further in view of Xu et al. (PG Pub. No. US 2017/0110374 A1).
Regarding claim 7, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, comprising a channel area (Dewey, 150).
Dewey in view of Pillarisetty is silent to wherein the channel area is of a triangular shape.
Xu teaches a semiconductor device including a channel region (¶0050: 308, similar to 150 of Dewey) of a triangular shape (¶ 0050 & fig. 3B: channel structures 308 include substantially triangular cross-sectional shapes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channels of Dewey in view of Pillarisetty with a triangular shape, as a means to allow for improved gate control (Xu, ¶ 0054).
 
Regarding claim 8, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, comprising a channel area (Dewey, 150).
Dewey in view of Pillarisetty does not teach the channel area is of an 111 crystal orientation.
Xu teaches a semiconductor device including a channel region (¶0050: 308, similar to 150 of Dewey) of an 111 crystal orientation (¶ 0050 & fig. 3B: channel structures 308 include 111 facets).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the channels of Dewey in view of Pillarisetty with an 111 crystal orientation, as a means to allow for improved gate control (Xu, ¶ 0054).

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dewey in view of Pillarisetty as applied to claims 1 and 22 above, and further in view of Rachmady et al. (PG Pub. No. US 2014/0225065 A1).
Regarding claim 15, Dewey in view of Pillarisetty teaches the semiconductor device of claim 1, comprising a first buffer layer (Dewey, 222), a second buffer layer (Dewey, 226), and III-V material in a channel (Dewey, 142), wherein the second buffer layer includes InxGa1-xAs, where x is between 0 and 1 (Dewey, p. 22 lines 29-30; InGaAs).  Dewey in view of Pillarisetty further teaches the first buffer layer comprises indium phosphate or another mixture of two type III/V materials (Dewey, p. 22 lines 28-29), the second buffer layer comprises another mixture of three type III/V materials (Dewey, p. 22 line 30), and the channel comprises InGaAs (p. 17 line 25 & p. 39 lines 15-21)
Dewey in view of Pillarisetty does not teach wherein the first buffer layer includes GaAs, the second buffer layer includes InxGa1-xAs, where x is between 0 and 1, and the III-V material in the channel area includes InP.
Rachmady teaches a semiconductor device (figs. 1A-1B: 100) including a buffer layer (¶ 0019: 109) and a III-V material channel (¶ 0021: 110), wherein the buffer layer includes materials such as GaAs (¶ 0032), and the channel includes materials such as InP (¶ 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Dewey in view of Pillarisetty with the materials of Rachmady, as a means to increase transistor drive currents (Rachmady, ¶ 0004), and optimize lattice constants od epitaxially grown semiconductor layers (Rachmady, ¶ 0019).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Regarding claim 24, Dewey in view of Pillarisetty teaches the computing device of claim 22, comprising a first buffer layer (Dewey, 222), a second buffer layer (Dewey, 226), and III-V material in a channel (Dewey, 142), wherein the second buffer layer includes InxGa1-xAs, where x is between 0 and 1 (Dewey, p. 22 lines 29-30; InGaAs).  Dewey in view of Pillarisetty further teaches the first buffer layer comprises indium phosphate or another mixture of two type III/V materials (Dewey, p. 22 lines 28-29), the second buffer layer comprises another mixture of three type III/V materials (Dewey, p. 22 line 30), and the channel comprises InGaAs (p. 17 line 25 & p. 39 lines 15-21)
Dewey in view of Pillarisetty does not teach wherein the first buffer layer includes GaAs, the second buffer layer includes InxGa1-xAs, where x is between 0 and 1, and the III-V material in the channel area includes InP.
Rachmady teaches a semiconductor device (figs. 1A-1B: 100) including a buffer layer (¶ 0019: 109) and a III-V material channel (¶ 0021: 110), wherein the buffer layer includes materials such as GaAs (¶ 0032), and the channel includes materials such as InP (¶ 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Dewey in view of Pillarisetty with the materials of Rachmady, as a means to increase transistor drive currents (Rachmady, ¶ 0004), and optimize lattice constants od epitaxially grown semiconductor layers (Rachmady, ¶ 0019).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Rachmady is suitable to form the buffer layers and channel of Dewey in view of Pillarisetty.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“the second buffer layer is coplanar with a surface of the isolation areas, while the channel area, the source area, and the drain area are above the surface of the isolation areas” as recited in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Doris (PG Pub. No. US 2017/0069763 A1) teaches a nanowire semiconductor device (100) including source and drain regions (35) formed over portions of channel regions 5b (fig. 14 among others).

Dewey et al. (Patent Document WO 2016/105426 A1) teaches isolation areas (106) above a substrate (100) to form a trench (figs. 2-3: areas 106 define trenches 112); 
a first buffer layer (132) within the trench (fig. 5: 132 over and contacting 100, and within trench 112); 
a channel area (136) including an III-V material (pp 0042); 
a high-k gate dielectric layer (165) above the first buffer layer and completely around the channel area (fig. 12D); 
a gate electrode (170) completely around the high-k gate dielectric layer, and completely around the channel area (fig. 12D: 170 above 132, completely around 165 and completely around 136); and
a source area and a drain area (162) adjacent to a ends of the channel area (fig. 12D).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894